Exhibit 10.2

MASTER TRANSITION SERVICES AGREEMENT

by and between

LA QUINTA HOLDINGS INC.

and

COREPOINT LODGING INC.

Dated as of May 30, 2018



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

1.

   Services Provided      3  

2.

  

Consideration

     6  

3.

  

Cooperation

     8  

4.

  

Performance Standard; Reports; Personnel

     9  

5.

  

New Services

     11  

6.

  

Intellectual Property; IT Security

     12  

7.

  

Records

     14  

8.

  

Force Majeure; Reduction of Services

     14  

9.

  

TSA Managers; Steering Committee; Dispute Resolution

     15  

10.

  

Disclaimer; Limited Liability; Indemnity

     16  

11.

  

Term and Service Termination Dates

     17  

12.

  

Independent Contractor

     19  

13.

  

Confidentiality

     19  

14.

  

Audit Rights

     20  

15.

  

Fees and Expenses

     21  

16.

  

Beneficiary of Services; No Third Party Beneficiaries

     21  

17.

  

Entire Agreement

     21  

18.

  

Amendment; Waiver

     22  

19.

  

Notices

     22  

20.

  

Non-Assignability

     23  

21.

  

Further Assurances

     23  

22.

  

Definitions and Rules of Construction

     23  

23.

  

Counterparts; Effectiveness

     24  

24.

  

Section Headings

     24  

25.

  

Severability

     24  

26.

  

Governing Law

     24  

27.

  

Consent to Jurisdiction

     24  

28.

  

Waiver of Jury Trial

     25  



--------------------------------------------------------------------------------

MASTER TRANSITION SERVICES AGREEMENT

This Master Transition Services Agreement (this “Agreement”) is entered into as
of May 30, 2018, by and between La Quinta Holdings Inc., a Delaware corporation
(“LQ Parent”), and CorePoint Lodging Inc., a Maryland corporation (“CPLG”). Each
of LQ Parent and CPLG is sometimes referred to herein as a “Party” and,
collectively, as the “Parties.” Capitalized terms used herein and not otherwise
defined herein have the meanings given to such terms in the Separation and
Distribution Agreement, entered into on the date hereof, by and between LQ
Parent and CPLG (as such may be amended from time to time, the “Distribution
Agreement”).

W I T N E S S E T H :

WHEREAS, the Board of Directors of LQ Parent has determined that it is advisable
and in the best interests of LQ Parent and its stockholders to separate,
pursuant to and in accordance with the Distribution Agreement, LQ Parent into
two separate, publicly traded companies, one for each of (i) the LQ Parent
Retained Business, which shall be owned and conducted, directly or indirectly,
by LQ Parent and (ii) the Separated Real Estate Business, which shall be owned
and conducted, directly or indirectly, by CPLG (which will elect to be a REIT);

WHEREAS, prior to the Distribution Date, CPLG and its Subsidiaries received
certain services from LQ Parent and its Subsidiaries, and LQ Parent and its
Subsidiaries received certain services from CPLG and its Subsidiaries; and

WHEREAS, in order to provide for an orderly transition under the Distribution
Agreement, each of LQ Parent and CPLG desires to provide to the other certain
services for specified periods following the Distribution Date, all in
accordance with and subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements of the
Parties contained herein, the Parties agree as follows:

1. Services Provided.

(a) Unless otherwise agreed by the Parties in writing in advance, with respect
to each Service (as defined in Section 1(b)), the Party required to provide such
Service is the “Service Provider” and the other Party is the “Service
Recipient.” In performing the Services, Service Provider and each of its
Affiliates shall provide, or shall use commercially reasonable efforts to ensure
that any Third Party Provider (as defined in Section 1(b)) provide, the Services
in the same manner, within the same amount of time and at the same level of
service (including, as applicable, with respect to type, scope, frequency,
quality and quantity), with the same degree of reasonable skill and care and
with the same level of security and control as provided and used in providing
the Services during the twelve (12) month period prior to the Distribution Date
(excluding any actions taken in contemplation of the Distribution) (or, if a
Third Party Provider is providing Services that were not provided to Service
Recipient during the twelve (12) month period prior to the Distribution Date as
provided in Section 1(b), then use such efforts to ensure such Third Party
Provider shall perform such Services in accordance with customary industry
practices for the provision of such Services). If there is a material change in
the type, scope,

 

3



--------------------------------------------------------------------------------

frequency, quality or quantity of Services with respect to Service Recipient’s
business following the date hereof (including as a result of an increase in
volume of Service Recipient’s business as conducted or a change in the manner in
which Service Recipient’s business is being conducted), including which change
would result in an increase in Service Provider’s costs in any material respect
that are not fully reimbursed hereunder, then Service Recipient shall be
permitted to request such change or increase in the type, scope, frequency,
quality or quantity of Services, and the Service Provider shall consider such
request in good faith, including the corresponding increase in the calculation
of the Applicable Rate. If such request is approved by the Service Provider, the
Parties shall subsequently amend Schedule A to reflect any applicable changes.

(b) During the period commencing on the Distribution Date and ending on the date
that is twelve (12) months from the date hereof, unless an earlier or later date
is otherwise specified for a Service on Schedule A hereto (for each such
Service, such end date, as it may be extended pursuant to this Section 1(b),
being herein referred to as the “Termination Date,” with Schedule A being herein
referred to as the “Services Schedules”), Service Provider shall provide, shall
cause one or more of its Affiliates to provide, or shall cause a contractor,
subcontractor, vendor or other third-party service provider (each, a “Third
Party Provider”) to provide, upon the terms and subject to the conditions set
forth herein, the services described on the Services Schedules (the “Services”);
provided, Service Provider shall obtain the consent of Service Recipient (not to
be unreasonably withheld, delayed or conditioned) in the event any such Service
is to be provided by a Third Party Provider or Affiliate (other than a
Subsidiary) if such Services were not provided by such Third Party Provider or
Affiliate to Service Recipient during the twelve (12) month period prior to, the
Distribution Date (“Look Back”) and the provision of such Services by such Third
Party Provider or Affiliate would materially adversely affect the level of
service, security or control of such Service or the scope or content thereof
required pursuant to Sections 1(a) and 4(a) above, and Service Provider shall
use the same degree of care in selecting any Third Party Provider as it would if
such Third Party Provider were being retained to provide similar services to
Service Provider; provided further, Service Provider shall remain liable for the
performance by any such Third Party Provider or Affiliate of its obligations
hereunder. Service Recipient may elect to extend the Termination Date applicable
to a Service for one (1) month (the “Extension Period”) by providing Service
Recipient written notice of such extension no less than thirty (30) days’ prior
to the applicable Termination Date. In the event Service Recipient requires a
Service beyond such Extension Period, Service Recipient shall provide Service
Provider with a written notice of extension no later than fifteen (15) days
prior to the expiration of the Extension Period for such Service, indicating the
period during which Service Recipient wishes to receive such Service after the
date of the expiration of the Extension Period, and the Service Provider shall
consider such request in good faith, including the terms and conditions of such
extension.

(c) Irrespective of whether Service Provider, a Third Party Provider or
Affiliate is providing a Service, Service Recipient may direct that any such
Service be provided directly to Service Recipient or any other member of such
Party’s Group. Each Service shall include, where provided during the Look Back,
all functions, responsibilities, activities and tasks, and the materials,
documentation, resources, rights and licenses to be used, granted or provided by
Service Provider that are not specifically described in this Agreement as part
of such Service, but are incidental to, and would normally be considered an
inherent part of, or necessary subpart included within, such Service or are
otherwise necessary to such Service.

 

4



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Agreement, a Service Provider shall
not be obligated to provide, or cause to be provided, any Services to the extent
such provision would materially increase or change Service Provider’s or its
Affiliates’ burden with respect to compliance with any applicable Laws unless
Service Recipient agrees to bear all associated costs and expenses with respect
to such increased compliance burden. For the avoidance of doubt, each of Service
Provider and Service Recipient shall be responsible for its own respective
compliance with any all Laws applicable to the provision or receipt of the
Services pursuant to this Agreement.

(d) Each Service provided hereunder shall be terminated on its applicable
Termination Date, unless otherwise terminated earlier by Service Recipient or
Service Provider pursuant to Section 11. If requested by Service Recipient, in
connection with the expiration or the earlier termination or reduction of any
Service or this Agreement, Service Provider shall use, and shall cause its
Affiliates to use, commercially reasonable efforts to reasonably assist Service
Recipient, as may be reasonably requested by Service Recipient, in connection
with the transition of the provision of the Services by Service Provider to the
provision of the Services by Service Recipient and/or any other Affiliate of
Service Recipient and/or any of their third-party contractors, taking into
account the objective of minimizing the disruption to Service Recipient’s
business.

(e) Limitations on Services.

(i) Notwithstanding anything to the contrary contained herein or in the Services
Schedules, Service Provider shall have no obligation under this Agreement to:
(1) operate the business of Service Recipient or any members of the Service
Recipient’s Group or any portion thereof; (2) advance funds; (3) provide any
Service to the extent that the provision of such Service would require Service
Provider to violate any applicable Law; (4) provide any Service to the extent
Service Recipient has breached (or through its actions or omissions has caused
Service Provider to be in breach of or default under) or Service Provider would
breach any applicable obligations under, or requirements of, any contract or
arrangement with any Third Party Provider (“Third Party Provider Use
Requirements”) engaged with respect to such Service (provided that Service
Recipient shall first be permitted to attempt to cure such breach or default
within thirty (30) days from receipt of notice thereof if such breach or default
is capable of being cured); (5) implement processes, plans or initiatives
developed, acquired or utilized by Service Recipient after the Distribution Date
except as otherwise agreed; or (6) perform or cause to be performed any of the
Services for the benefit of any third party.

(ii) All employees and representatives of Service Provider, members of its Group
and its Affiliates shall be deemed for all purposes to be employees or
representatives of Service Provider, members of its Group or such Affiliates, as
applicable. In performing the Services, such employees and representatives shall
be under the direction, control and supervision of Service Provider, members of
its Group or the applicable Affiliate thereof, and Service Provider, members of
its Group and its Affiliates shall have the sole right to exercise all authority
with respect to the employment (including termination of employment), assignment
and compensation of such employees and representatives.

 

5



--------------------------------------------------------------------------------

2. Consideration.

(a) Costs and Fees.

(i) Subject to Sections 2(a)(v) and 2(a)(vi), for each Service, Service
Recipient shall pay (in accordance with Section 2(b)) Service Provider an amount
equal to the Applicable Rate. The “Applicable Rate” for each Service shall be an
amount equal to the rate as set forth on the applicable Services Schedule (which
rate reflects the Parties’ good faith estimate as to the cost of such Service to
Service Provider, excluding any sales, transfer, goods, services, value added,
use, gross receipts or similar taxes, fees, charges, penalties, fees, or
assessments related to the Services (“Service Taxes”)) or, if a Services
Schedule is silent regarding such rate, the Service Provider’s allocated costs
(including salary, wages and benefits) for any of its (or its Affiliates’)
employees involved in providing Services; provided that, any fees or costs
incurred in connection with any Third Party Consent or Alternative Method in
accordance with Section 3(c) shall be borne equally by Service Recipient and
Service Provider. Service Recipient shall pay all Service Taxes assessed with
respect to any Service, plus such additional amounts so that after any required
deduction or withholding for such Service Taxes, the Service Provider receives
the same amount that it would have received but for the deduction or
withholding. Service Provider may invoice Service Recipient for Services Taxes
if required under Law.

(ii) Service Provider shall use commercially reasonable efforts to retain its
workforce required to provide the Services. Service Provider shall be
responsible for Service Provider’s severance costs incurred as a result of
terminating an employee who is primarily engaged in providing a Service in
connection with the termination of such Service.

(iii) Unless the Parties otherwise agree in writing, (1) where Services are
provided in a country outside of the United States by a Person located in the
same country, amounts shall be invoiced and paid in the local currency of the
Person providing the Services and (2) if payments are to be made between Persons
not within the same country, such amounts shall be invoiced and paid in U.S.
Dollars. To the extent necessary, local currency conversion on any such invoice
shall be based on Service Provider’s internal exchange rate for the then-current
month, based upon the average for such month, as calculated consistently with
how such local currency conversion was calculated in the twelve (12) month
period prior to the Distribution Date.

(iv) All charges based on a monthly or other time basis will be pro-rated based
on actual calendar days elapsed during the period of service.

(v) With respect to any Service that a Service Provider provides or causes an
Affiliate to provide to itself or its Affiliates that is the same or
substantially similar to a Service provided to Service Recipient or its
Subsidiaries hereunder (such service, a “Self-Service”), if Service Provider
determines to no longer provide such Self-Service to itself or its Affiliates,
Service Provider shall notify Service Recipient of such termination no later
than the number of days prior to such termination as is provided in
Section 11(b) for

 

6



--------------------------------------------------------------------------------

terminating the corresponding Service. In no event shall a termination of a
Self-Service result in an increase in the Applicable Rate. Notwithstanding the
foregoing, Service Provider shall continue to provide the Service in accordance
with the provisions of this Agreement, unless such Service is otherwise
terminated pursuant to Section 11, and Service Provider shall not be permitted
to terminate any Self-Service prior to the Termination Date for the applicable
Service if such termination would materially adversely affect the level of
service, security or control of such Service or the scope or content thereof
required pursuant to Sections 1(a) and 4(a).

(vi) If Service Recipient terminates a Service prior to the end of the
Termination Date applicable for the corresponding Service pursuant to
Section 11(b), Service Recipient shall be relieved of its obligation to pay for
such Service from and including the early termination date for such Service. In
connection with any reduction by Service Recipient pursuant to Section 11(b) of
a Service that does not constitute a full termination of a Service, the Parties
will cooperate in good faith to determine an appropriate reduction (if any) in
the Applicable Rate for such reduced Service.

(b) Invoices and Payment.

(i) Service Provider shall invoice Service Recipient for the amounts owed
hereunder in arrears on a calendar monthly basis, and shall provide reasonable
documentation supporting such amounts owed pursuant to Section 2(a), including
invoices from Third Party Providers. For each month, the Parties shall
coordinate the delivery of invoices and the Party owing the larger amount (the
“Payor”) shall offset the amount owed by the other Party (the “Payee”) and shall
make one payment to the Payee which reflects the net amount under all such
invoices by electronic transfer of immediately available funds not later than
forty-five (45) days after the date of Payee’s invoice. In the event Payor does
not pay Payee in accordance with the terms hereof, such amount so payable and
past due shall accrue interest from the forty-fifth (45th) day after the date of
the Payee’s invoice or the date of termination, as applicable, to the receipt of
payment at a rate per month equal to the lower of one percent (1%) and the
highest rate permitted by Law (the “Interest Rate”) until such amounts, together
with all accrued and unpaid interest thereon, are paid in full.

(ii) In the event that Service Recipient in good faith disputes an invoice
submitted by Service Provider, Service Recipient may withhold payment of any
amount subject to the dispute; provided, however, that (x) Service Recipient
shall continue to pay all undisputed amounts in accordance with the terms
hereof, and (y) Service Recipient shall notify Service Provider, in writing, of
any disputed amounts and the reason for any dispute by the due date for payment
of the invoice containing any disputed charges. In the event of a dispute
regarding the amount of any invoice, the Parties shall use all reasonable
efforts to resolve such dispute within thirty (30) days after Service Recipient
provides written notification of such dispute to Service Provider. Each Party
shall provide full supporting documentation concerning any disputed amount or
invoice within twenty (20) days after written notification of the dispute.
Unpaid fees that are under good faith dispute shall not be considered a basis
for default hereunder. To the extent that a dispute regarding the amount of any
invoice cannot be resolved pursuant to this Section 2(b)(ii), the dispute
resolution procedures set forth in Section 9 herein shall apply.

 

7



--------------------------------------------------------------------------------

(c) Migration and Integration; Disconnection and Disintegration.

(i) Service Recipient shall be responsible for planning, preparing and
integrating the transition of the provision of each of the Services to its own
internal organization or other third-party service providers, and shall use
commercially reasonable efforts to prepare, within sixty (60) days after the
Distribution Date (“Migration Planning Period”), a plan in order to transition
off each Service by the end of the term for such Service (“Migration Plan”);
provided, however, that Service Recipient will not be deemed to have violated
its obligations with respect to preparation of the Migration Plan if Service
Recipient (1) fails to complete the Migration Plan within the Migration Planning
Period, (2) has been working, and thereafter continues to work, in good faith
and without undue delay to expeditiously prepare the Migration Plan and
(3) completes the Migration Plan no later than ninety (90) days after the
Distribution Date. At Service Recipient’s reasonable request, Service Provider
shall reasonably assist, and shall use commercially reasonable efforts to cause
any Third Party Provider to reasonably assist, Service Recipient in connection
with the implementation of Service Recipient’s transition plan, which may
include consulting and training and providing reasonable access to its data and
other information and to Service Provider’s employees, but which shall take into
account the need to minimize the cost of such migration and the disruption to
the ongoing business activities of Service Provider and its Affiliates and shall
not unduly burden or interfere with Service Provider’s business and operations.
Service Provider shall have no obligation, in connection with the Service
Recipient’s migration or transition of Service Recipient from the Services to
other services, to negotiate agreements for Service Recipient, install,
implement, or integrate any systems, networks, or other IT infrastructure,
convert or migrate data, or undertake any similar activities.

(ii) In furtherance of the foregoing, Service Recipient shall use commercially
reasonable efforts to make or obtain any approvals, permits and licenses and
implement any systems as may be necessary for it to perform the Services
independently in each applicable jurisdiction as soon as practicable following
the Distribution Date.

3. Cooperation.

(a) It is understood that it will require significant efforts by the Parties to
implement this Agreement and ensure performance hereunder. The Service Recipient
shall: (i) once the other Party has informed the Service Recipient of its need
for information, cooperate with and provide such information and documentation
to the other Party as is reasonably necessary for Service Provider to perform
the Services and for Service Recipient to meet its obligations under this
Agreement; (ii) notify the other Party of any changes to operating environments
or key personnel to the extent related to the provision of the Services;
(iii) provide timely decisions, approvals and acceptances required to perform
the obligations hereunder in a timely and efficient manner; and (iv) perform
such other duties and tasks as may be reasonably required to permit Service
Provider to perform the Services or for Service Recipient to meet its
obligations under this Agreement, including (A) cooperating in obtaining any
Third Party

 

8



--------------------------------------------------------------------------------

Consents necessary to facilitate Service Provider’s ability to provide the
Services and (B) upon thirty (30) days’ prior written notice by Service
Provider, conducting such testing as may be reasonably required by Service
Provider in connection with any updates or changes to the applicable systems or
processes involved in providing a Service. Service Provider shall not be deemed
to be in breach of its obligations to provide or make available any Service to
the extent that Service Recipient has not provided information or access to
appropriate personnel, facilities, or assets that are reasonably necessary for
the performance of such Service. Service Provider (or an Affiliate or Third
Party Provider designated by such Service Provider) shall be entitled to rely
upon the genuineness, validity or truthfulness of any document, instrument or
other writing presented by Service Recipient in connection with this Agreement.

(b) Upon Service Recipient’s written request and without prejudice to Service
Recipient’s direct rights against a Third Party Provider, Service Provider shall
use commercially reasonable efforts to request or pass-through any warranty or
indemnity under any contract Service Provider or its Subsidiaries may have with
a Third Party Provider with respect to any Service to be provided to Service
Recipient by such Third Party Provider.

(c) Service Provider shall use commercially reasonable efforts to (and Service
Recipient shall cooperate with Service Provider to) obtain in a cost effective
manner any necessary waivers, permits, license, consents or similar approvals
with respect to agreements with third parties in order for Service Provider to
provide the Services directly or indirectly (any such waiver, permit, consent,
license or similar approval, a “Third Party Consent”). If a Third Party Consent
cannot be obtained on reasonable terms or after using commercially reasonable
efforts, Service Provider will use commercially reasonable efforts to arrange
for an alternative method of obtaining any such Service on Service Recipient’s
behalf in a cost effective manner (“Alternative Method”), which may include
Service Provider providing such Service itself. If there is any Third Party
Consent which was not required as of the date hereof but will subsequently be
required before the Termination Date for a particular Service, Service Provider
shall identify in writing to Service Recipient such Third Party Consent prior to
the later of (x) thirty (30) days of the date hereof and (y) three (3) Business
Days of Service Provider becoming aware that such Third Party Consent is
required.

4. Performance Standard; Reports; Personnel.

(a) Except as otherwise expressly provided in the Services Schedule and
Section 1(a) herein, nothing in this Agreement shall require or be interpreted
to require Service Provider to provide a Service to Service Recipient beyond the
scope and content of such Service as provided by Service Provider to the LQ
Parent Retained Business or Separated Real Estate Business, as the case may be
(the “Applicable Business”), during the twelve (12) month period prior to the
Distribution Date, excluding any actions taken in contemplation of the
Distribution (or, if a Third Party Provider is providing Services that were not
provided to Service Recipient during the twelve (12) month period prior to the
Distribution Date as provided in Section 1(b), then as provided by such Third
Party Provider to the LQ Parent Retained Business or Separated Real Estate
Business, as the case may be, during the twelve (12) month period prior to the
Distribution Date).

 

9



--------------------------------------------------------------------------------

(b) Service Provider shall not make changes in the manner of providing a Service
unless (i) such changes are immaterial or do not materially adversely affect the
level of service, security or control of such Service or the scope or content
thereof required pursuant to Sections 1(a) and 4(a) above, (ii) such changes are
required by Service Provider or Service Recipient pursuant to applicable Law
(including changes required by Service Provider or Service Recipient in
connection with the provision of the Services to the other Party) or
(iii) Service Recipient provides its prior written consent (which shall not be
unreasonably withheld, conditioned or delayed) to such changes. All Services
shall be performed in compliance with applicable Law, including all applicable
U.S. and non-U.S. laws and regulations relating to export controls, sanctions,
and imports, including without limitation those regulations maintained by the
U.S. Department of the Treasury’s Office of Foreign Assets Control and the U.S.
Department of Commerce, Bureau of Industry and Security.

(c) In performing the Services, Service Provider shall prepare and furnish to
Service Recipient reports concerning the Services with such reports to contain
substantially the same data, in substantially the same format, and prepared and
delivered on substantially the same timetable, as reports prepared during the
twelve (12) month period prior to the Distribution Date (excluding any reports
solely prepared in contemplation of the Distribution), except as may be
otherwise required by Service Recipient or Service Provider pursuant to
applicable Law. Upon Service Recipient’s written request for reasonable
modifications to the reporting and data transfer practices reasonably required
to assist Service Recipient in transitioning off the Service, Service Provider
shall cooperate and consult in good faith with Service Recipient to make such
modifications; provided that if Service Provider reasonably determines in its
sole discretion that any such modification may cause Service Provider to be in
breach of its obligations to the other Party hereunder (including as a result of
breaching its obligations as a Service Provider to the other Party as Service
Recipient), then Service Provider shall not be under any obligation to make such
modifications.

(d) Service Provider shall use commercially reasonable efforts consistent with
past practice to make available such personnel as may be required to provide the
Services. Service Provider shall have the right to designate which personnel it
will assign to perform the Services; provided that the personnel performing the
Services shall have substantially the same expertise as the personnel performing
such Services (or similar Services) for Service Provider’s own business at such
time. Service Provider also shall have the right to remove and replace any such
personnel at any time or designate any of its Subsidiaries or a Third Party
Provider (subject to Section 1(b) herein) at any time to perform the Services;
provided, however, that Service Provider shall use its commercially reasonable
efforts consistent with past practice to limit the disruption to Service
Recipient in the transition of the Services to different personnel. Subject to
and consistent with Section 2(a)(ii), Service Provider shall have no obligation
to retain any particular individual employee or any particular Third Party
Provider or to employ additional personnel in order to provide a particular
Service.

(e) In the event Service Recipient or any of its Subsidiaries hires away an
employee of Service Provider or its Subsidiaries, and prior to being hired away
by Service Recipient such employee was providing Services to Service Recipient,
Service Provider shall have the option, in its sole discretion (in addition to
any other remedies available to it under the Distribution Agreement or
otherwise), upon ten (10) Business Days’ written notice to Service

 

10



--------------------------------------------------------------------------------

Recipient to reduce its obligations with respect to such Service (with a
proportionate reduction in the applicable portion of the Applicable Rate)
effective on the date of such employee’s termination of employment with Service
Provider. Any provision of Service thereafter pursuant to such a reduction in
Service Provider’s obligations shall be deemed to be consistent with Service
Provider’s obligations under this Agreement, so long as Service Provider
satisfies the other obligations contained in this Section 4 with respect to such
Service. Notwithstanding the foregoing, nothing in this Section 4(e) shall be
deemed to modify, amend or waive the non-solicitation and no-hire restrictions
set forth in Section 5.3 of the Distribution Agreement.

(f) Each Party agrees that it shall take appropriate action by instruction of or
agreement with its personnel (including any Third Party Provider) to ensure that
all such personnel performing or otherwise involved with Services shall comply
with all of the terms and conditions of this Agreement.

(g) In the event Service Provider has received a notice of default, breach or
error in the performance of a Service hereunder (including as a result of
substantial errors in the performance of such Service), it will use its
commercially reasonable efforts to cure such default, breach or error. In the
event Service Provider is unable to cure such default, breach or error within
thirty (30) days from receipt of notice thereof, in addition to the rights
available under Section 11, there shall be an adjustment to the Applicable Rate
to reflect the costs to Service Recipient associated with curing such default,
breach or error, including any reasonable out-of-pocket costs and expenses
incurred by Service Recipient in retaining any Third Party Provider to provide
such Service or in providing such Service itself.

(h) Each Party shall notify the other Party as promptly as practicable after
becoming aware of any breach of this Agreement committed by either it or any of
its Affiliates or Third Party Providers. Service Provider shall notify Service
Recipient of any event of which it becomes aware that may reasonably be expected
to materially impact a Service provided hereunder, which may include a
Termination Notice (as defined in Section 11(b)) provided by the other Party as
Service Recipient hereunder or a notice of termination of a Self-Service, issued
pursuant and in accordance with, Section 2(a)(v).

5. New Services.

If, after the date hereof and on or prior to thirty (30) days following the
Effective Time, the Parties determine that a service required by Service
Recipient and provided by Service Provider or one of its Subsidiaries to the
Applicable Business during the Look Back prior to the Distribution Date was
omitted from the Services Schedules, Service Recipient may request that Service
Provider perform such service (“New Service”) in addition to the Services being
provided hereunder. Service Provider shall promptly begin performing any New
Service consistent with past practice upon a timely written request from Service
Recipient (which request may be in the form of email) including (i) a
description of the work Service Recipient anticipates being performed by Service
Provider in connection with such New Service and (ii) a schedule for commencing
and completing such New Service, and Service Provider and Service Recipient
shall enter into good faith negotiations to agree to an amendment to the
Services Schedules providing for such New Service for a mutually agreed-upon
time period, with the Applicable Rate as provided for in Section 2(a)(i),
calculated as if the amendment to the Services Schedule

 

11



--------------------------------------------------------------------------------

for such New Service were silent regarding costs and expenses (such amendment or
deemed amendment pursuant to the foregoing proviso, an “Additional Service
Schedule Amendment”). Any New Service shall be considered a Service hereunder
and the Services Schedules shall incorporate, and be deemed to be duly amended
by, such Additional Service Schedule Amendment.

6. Intellectual Property; IT Security.

(a) Except as provided in the Services Schedules, the Applicable Rate shall
include the allocable portion of any amounts that are required to be paid by
Service Provider to any third party licensors of software that is used by
Service Provider in connection with the provision of any Services hereunder,
including (i) license, right-to-use and royalty fees, but excluding (ii) any
amounts required to obtain the consent of such licensors to allow Service
Provider to provide any of the Services hereunder. Service Recipient agrees to
comply and cause its Subsidiaries to comply with the terms of any license or
other agreement of Service Provider or any of its Subsidiaries relating to
software that is provided to Service Recipient and is used in connection with
the provision of any Services hereunder, including as specified in the Third
Party Provider Use Requirements; provided that in the event that Service
Provider enters into new software licenses after the Distribution Date, Service
Provider may provide Service Recipient the prior opportunity to review and
confirm its ability to comply therewith, which it shall do in good faith. In the
event that Service Recipient provides notice of its inability to comply
therewith, Service Provider may at its sole discretion discontinue its provision
of any Services under such new software licenses effective thirty (30) days
after notice of the same, and Service Recipient shall indemnify Service Provider
for any claims by third parties arising out of or in connection with Service
Recipient’s noncompliance or violation of such software licenses; provided that,
for the avoidance of doubt, Service Recipient’s delivery of such notice will not
affect Service Recipient’s obligation to comply with all Third Party Provider
Use Requirements applicable to Services already in use by Service Recipient.
Subject to the foregoing, Service Provider shall use commercially reasonable
efforts to obtain any consent that may be required from such licensors in order
to provide any of the Services hereunder and the Parties shall cooperate to
identify any material licenses or consents necessary for such provision and
shall use commercially reasonable efforts to minimize the costs associated
therewith.

(b) If the receipt or provision of any Service hereunder requires the use by a
Party of the patents, know-how, trade secrets, methods and processes (excluding
Customer Information and Loyalty Program Information) of the other Party, then,
subject to applicable restrictions contained in Service Provider’s contracts
with Third Party Providers, such Party and its Subsidiaries shall have the
non-exclusive, royalty-free, non-sublicensable (except as required for its and
its Subsidiaries’ receipt or provision of Services) right and license to use
such Intellectual Property for the sole purpose of, and only to the extent
necessary for, the receipt or provision of such Services hereunder, pursuant to
the terms and conditions of this Agreement. Upon the Termination Date applicable
to such Service, or the earlier termination of any Services in accordance with
Section 11, the license herein to the applicable Intellectual Property will
terminate, and the applicable Service Recipient and/or Service Provider shall
cease all use of the Intellectual Property licensed hereunder. The applicable
Service Recipient and/or Service Provider acknowledges that it will acquire no
right, title or interest (including any license rights or rights of use) in any
firmware or software, or the licenses therefor which are held by the

 

12



--------------------------------------------------------------------------------

applicable Service Provider and/or Service Recipient, by reason of the provision
or receipt of the Services provided hereunder, except to the extent that any
such license rights or rights of use are provided for in a written agreement
signed by Service Provider and Service Recipient. Nothing in this Section 6(b)
shall be deemed to limit, modify or terminate any License Agreement between the
Parties.

(c) Subject to the limited licenses granted in Section 6(b), each Party shall
exclusively own any Intellectual Property that it creates, develops or invents
in connection with the provision of any Services hereunder.

(d) While using or accessing any computers, systems, software, networks,
information technology or related infrastructure or equipment (including any
data stored thereon or transmitted thereby) (“Systems”) of the other Party
(whether or not a Service), each Party shall, and shall cause each of its
Subsidiaries to, adhere in all respects to the other Party’s controlled
processes, policies and procedures (including any of the foregoing with respect
to Confidential Information, data, communications and system privacy, operation,
security and proper use) as in effect on the Distribution Date or as
communicated to such Party from time to time in writing.

(e) Service Provider and Service Recipient shall each maintain reasonable,
current security measures (i) to prevent unauthorized access to its systems and
(ii) with respect to all data contained in its facilities, networks and systems
and used in connection with the Services. Such measures shall in no event be
less stringent than those used to safeguard such Party’s own property, or
industry standard security measures used by companies of a similar size. Such
measures shall include, where appropriate, use of updated firewalls, virus
screening software, logon identification and passwords, encryption, intrusion
detection systems, logging of incidents, periodic reporting, and prompt
application of current security patches, virus definitions and other updates.
Service Recipient shall not install any new equipment, software or technology or
modify the setup of any existing equipment, software or technology that is, or
will be, connected to Service Provider’s facilities, networks or systems without
the prior consent of Service Provider.

(f) Service Provider may suspend Service Recipient’s access (if any) to the
information technology or communications systems used by Service Recipient
following advance written notice to the extent practicable if, in Service
Provider’s reasonable opinion (i) the integrity, security or performance of its
systems, or any data stored on them, is being or is likely to be jeopardized by
the activities of Service Recipient, or (ii) continued access to those
information technology or communications systems by Service Recipient would
expose Service Provider to liability. Service Recipient shall take appropriate
corrective actions and if such actions fully resolve the matter (as determined
by Service Provider in its sole discretion), Service Provider shall restore such
access to Service Recipient.

(g) Each Party reserves the right to terminate all Services that provide access
to such Party’s information technology or communications systems, in its sole
discretion and without limitation or termination liability, if Service Recipient
or Service Provider, as applicable, remains in breach of this Section 6 five
(5) Business Days after receipt of notice of such breach. Service Provider and
Service Recipient acknowledge that the security measures used by the other as of
the date of this Agreement are in compliance with this Section 6.

 

13



--------------------------------------------------------------------------------

(h) Each Party will comply with all applicable privacy and other Laws and
regulations relating to protection, collection, use, and distribution of
information (including Customer Information) received by a Party in connection
with the Services that can be associated with or traced to any individual,
including an individual’s name, address, telephone number, e-mail address,
credit card information, social security number, or other similar specific
factual information, regardless of the media on which such information is stored
(e.g., on paper or electronically), and which includes certain of such
information that is generated, collected, stored or obtained as part of this
Agreement, including transactional and other data pertaining to users
(“Personally Identifiable Information”). In no event may a Party sell or
transfer the other’s Personally Identifiable Information to third parties other
than its Affiliates, or otherwise provide third parties other than its
Affiliates with access thereto, except (i) as may be allowed pursuant to other
written agreements between the Parties, or (ii) in the case of Service Provider,
to any of its Third Party Providers assisting Service Provider with the
performance of the Services hereunder to the extent reasonably necessary for the
performance of such Services. If there is an actual breach of security involving
Personally Identifiable Information, the responsible Party will notify the other
Party’s counsel within twenty four (24) hours of a management-level associate
becoming aware of such occurrence.

(i) Those Third Party Providers (and their personnel) of Service Recipient and
Service Provider (or their respective Affiliates) having access to the other
Party’s Systems may be required by Service Provider or Service Recipient, as the
case may be, to enter into a customary non-disclosure agreement in connection
with, and as a condition to, such access.

7. Records.

For a period ending on the later of (x) the seven (7) year anniversary from the
close of each fiscal year of the Service Recipient during which Services were
provided, and (y) such date as required by Service Provider’s record retention
policies, Service Provider shall maintain books and records in sufficient detail
to enable an auditor to verify the accuracy, completeness and appropriateness of
the charges for the Services hereunder and the cost related thereto, and Service
Provider shall provide to Service Recipient, taking into consideration the
financial reporting, internal controls and other public company requirements of
Service Recipient, all requested information and records reasonably required to
maintain full and accurate books relating to the provision of Services after the
Distribution Date. Upon reasonable notice and reasonable request from Service
Recipient, and at Service Recipient’s sole cost and expense, Service Provider
shall, during such period, make available for inspection and copying by Service
Recipient’s agents or representatives such information, books and records to the
extent directly relating to the Services during reasonable business hours.

8. Force Majeure; Reduction of Services.

No Party (or any Person acting on its behalf) shall have any liability or
responsibility for failure to fulfill any obligation (other than a payment
obligation) under this Agreement so long as and to the extent to which the
fulfillment of such obligation is prevented,

 

14



--------------------------------------------------------------------------------

frustrated, hindered or delayed as a consequence of circumstances of Force
Majeure. A Service Provider claiming the benefit of this provision shall, as
soon as reasonably practicable: (a) notify Service Recipient of the nature and
extent of any such Force Majeure condition and (b) during the duration of the
Force Majeure, use diligent efforts to avoid or remove such Force Majeure
condition or provide substitute services to Service Recipient and, upon the
cessation of such Force Majeure, use diligent efforts to resume performance
under this Agreement as soon as feasible. During the period of a Force Majeure
condition, to the extent substitute services are not commercially or technically
reasonable or feasible, Service Recipient shall be relieved of its obligation to
pay for the applicable Services for such period. Notwithstanding the foregoing,
Service Recipient shall be entitled to terminate Services so affected by a Force
Majeure upon fifteen (15) days’ prior written notice in respect of any such
delay or failure resulting from any such Force Majeure without any penalty or
obligation to pay for Services not performed. The term of any affected Services
will be tolled during such Force Majeure.

9. TSA Managers; Steering Committee; Dispute Resolution.

(a) Each Party shall nominate in writing one representative to act as the
primary contact with respect to the provision and receipt of Services (a “TSA
Manager”), with the initial TSA Managers as listed on Schedule A. Each Party
may, at its discretion, from time to time select another individual to serve in
this capacity during the term of this Agreement; provided, however, each Party
shall notify the other Party promptly (and in any event within five (5) Business
Days) of any change in an individual serving in this capacity, setting forth the
name and contact information of the replacement, and stating that such
replacement is authorized to act for such Party in accordance with this
Section 9(a). Each Party’s TSA Manager (i) will be the primary contact for the
other Party in dealing with the first Party under the Agreement, (ii) will have
overall responsibility for managing and coordinating the delivery of the
Services to be provided by such Party, (iii) will meet regularly or as needed
with the other Party’s TSA Manager, (iv) will have the power and authority to
make all decisions with respect to actions to be taken by such first Party in
the ordinary course of day-to-day management of the Services to be provided by
it hereunder, (v) will serve as an escalated point of contact for any Service
delivery issues and (vi) will be the initial representative of such first Party
with respect to resolution of any Agreement Dispute.

(b) A steering committee (the “Steering Committee”) of the TSA Managers, a
finance executive from each Party (the “Finance Officers”) and corporate counsel
from each Party (the “Legal Officers”) will have overall responsibility for
oversight, administration and issue resolution relating to the performance and
migration of Services under this Agreement (including the review of any requests
by Service Recipient to increase the type, scope, frequency, quality or quantity
of Services pursuant to Section 1(a) or to extend the Termination Date beyond
the Extension Period pursuant to Section 1(b)). The Steering Committee shall
initially be co-chaired by the Finance Officers. The Finance Officers will
liaise with the TSA Managers and the Legal Officers to suggest modifications to
Services or their costs (as necessary). The Legal Officers will adjust the
schedule of Services to reflect changes in scope (as necessary).

 

15



--------------------------------------------------------------------------------

(c) In the event of a dispute arising out of or in connection with this
Agreement (including its interpretation, performance or validity) (collectively,
“Agreement Disputes”), the TSA Managers shall meet as expeditiously as possible
to resolve the same. If any Agreement Dispute is not resolved within thirty
(30) days, a TSA Manager may notify each Party’s Chief Financial Officer (or
such other executive designated thereby), who shall attempt to resolve such
Agreement Dispute for a maximum of fifteen (15) days after the prior thirty
(30) day period. The relevant Parties shall not assert the defenses of statute
of limitations and laches for any delays arising due to the procedures in
Sections 9(b) or 9(d).

(d) If the Parties have not timely resolved the Agreement Dispute under
Section 9(c), the Parties agree to submit the Agreement Dispute within ten
(10) days to mediation conducted in accordance with the Mediation Procedure of
the International Institute for Conflict Prevention and Resolution (“CPR”), and
to bear equally the CPR and mediator’s costs for the same. The Parties agree to
participate in good faith in the mediation for a maximum of fourteen (14) days
(or a mutually agreed extension). If the Parties have not timely resolved the
Agreement Dispute pursuant to this Section 9(d), either Party may then bring an
action in accordance with Sections 27 and 28 herein.

(e) In the event of any dispute between the Parties regarding a Service prior to
the applicable Termination Date (other than a Party’s failure to pay undisputed
amounts due or a termination of a Service or this Agreement), Service Provider
shall not discontinue the supply of any such Service during the above dispute
resolution process, unless so requested by Service Recipient pursuant to a
Termination Notice.

(f) All information and communications between the Parties relating to an
Agreement Dispute and/or under the procedures in Sections 9(b) and 9(d) shall be
considered “Confidential Information” under Section 13 herein.

10. Disclaimer; Limited Liability; Indemnity.

(a) Service Recipient acknowledges that Service Provider is not in the business
of providing the Services and that the Services being provided pursuant to this
Agreement are provided as an accommodation to Service Recipient. Other than in
the event of Service Provider’s fraud, gross negligence or willful misconduct,
Service Provider will not be liable for any error or omission in rendering
Services under this Agreement, or for any defect in Services so rendered;
provided that if there is a substantial error in any of the Services, Service
Provider shall use commercially reasonable efforts to attempt to correct the
error, or if Service Provider is unable to so correct such error, to provide an
adjustment to the Applicable Rate for such Service in reasonable proportion to
that which the error bears to the Service provided for such month, which
adjustment may, pursuant to Section 2(a)(i)(1), include any reasonable
out-of-pocket costs and expenses incurred by Service Recipient in retaining a
Third Party Provider to provide such Service or in providing such service
itself. Notwithstanding anything to the contrary, other than in the event of
Service Provider’s fraud, gross negligence or willful misconduct, neither
Service Provider nor its Affiliates will be liable for any damages, fines,
penalties, deficiencies, losses, liabilities (including settlements and
judgments) or expenses (including interest, court costs, reasonable fees and
expenses of attorneys, accountants or other experts and professionals or other
reasonable fees and expenses of litigation or other proceedings or of any claim,
default or assessment) (“Losses”) in connection with, arising out of, or
resulting from this Agreement (including breach of Service Provider’s
obligations in connection with the Services provided under this Agreement)
exceeding the fees paid to the Service Provider from

 

16



--------------------------------------------------------------------------------

the Service Recipient pursuant to this Agreement in respect of the Service from
which the Losses result. Service Provider agrees to indemnify, defend and hold
harmless Service Recipient and its Affiliates and their respective directors,
officers, employees and agents as a result of the fraud, gross negligence or
willful misconduct of Service Provider or its Affiliates or any of their
respective directors, officers, employees or agents. Service Recipient agrees to
indemnify, defend and hold harmless Service Provider and its Affiliates and
their respective directors, officers, employees and agents from any Loss arising
out of this Agreement other than any Losses that have resulted from the fraud,
gross negligence or willful misconduct of Service Provider or its Affiliates or
any of their respective directors, officers, employees or agents.

(b) NO REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESSED OR IMPLIED
(INCLUDING WARRANTIES OF NON-INFRINGEMENT, MERCHANTABILITY, ACCURACY,
SATISFACTORY QUALITY, FITNESS FOR A PARTICULAR PURPOSE OR CONFORMITY TO ANY
REPRESENTATION OR DESCRIPTION), ARE MADE BY SERVICE PROVIDER OR ANY OF ITS
AFFILIATES WITH RESPECT TO THE PROVISION OF SERVICES UNDER THIS AGREEMENT AND,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ALL SUCH REPRESENTATIONS OR
WARRANTIES ARE HEREBY WAIVED AND DISCLAIMED. WITHOUT LIMITING THE GENERALITY OF
THE FOREGOING, NOTWITHSTANDING ANYTHING TO THE CONTRARY, UNDER NO CIRCUMSTANCES,
INCLUDING THE FAILURE OF THE ESSENTIAL PURPOSE OF ANY REMEDY, SHALL SERVICE
PROVIDER OR ANY OF ITS AFFILIATES BE LIABLE FOR ANY LOST PROFITS, BUSINESS
INTERRUPTIONS, CUSTOMER CLAIMS, REMITTANCES, COLLECTIONS, INVOICES, PENALTIES,
INTEREST OR SPECIAL, INCIDENTAL, PUNITIVE, CONSEQUENTIAL OR EXEMPLARY DAMAGES IN
CONNECTION WITH, ARISING OUT OF, OR RESULTING FROM THIS AGREEMENT (INCLUDING AS
CAUSED BY THE PERFORMANCE OF, ANY DELAY IN THE PERFORMING, FAILURE TO PERFORM OR
DEFECTS IN THE PERFORMANCE OF, THE SERVICES CONTEMPLATED TO BE PERFORMED BY
SERVICE PROVIDER PURSUANT TO THIS AGREEMENT), REGARDLESS OF WHETHER A PARTY HAS
BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES.

11. Term and Service Termination Dates.

(a) This Agreement (other than the Sections referenced in Section 11(f)) shall
terminate upon the last of the Termination Dates in respect of all Services to
be provided hereunder; provided that the rights of the Parties in respect of any
claims that have accrued prior to such termination shall survive such
termination.

(b) For each Service, the service period during which Service Provider is
obligated to provide such Service to Service Recipient ends as of the
Termination Date (as extended pursuant to Section 1(b)) set forth on the
applicable Services Schedule. The Parties agree to reasonably cooperate if
necessary to adjust the applicable Termination Date to end on the next date that
is the end of a calendar or fiscal month, as deemed appropriate. Service
Recipient may terminate or reduce any Service prior to its Termination Date by
providing to Service Provider written notice thereof (a “Termination Notice”),
not less than thirty (30) days before the date of such earlier termination or
reduction except as otherwise specified in the

 

17



--------------------------------------------------------------------------------

Services Schedules; provided, however, if the Service requested to be terminated
or reduced is being provided by a Third Party Provider, the timing of the
effectiveness of such early termination or reduction shall be mutually agreed
upon by the Parties so that there is no material disruption to, or additional
costs to be incurred with respect to, any Services provided by such Third Party
Provider (including services provided by such Third Party Provider that are
outside of the scope of this Agreement); provided that if (including if the
Services Schedules indicate that) any Service is dependent on one or more other
Services, then each such Service must be terminated or reduced together;
provided further that any termination or reduction may be on a location by
location basis if so indicated on the Services Schedules. Notwithstanding the
foregoing, upon the receipt of a Termination Notice, if Service Recipient is
unable to transition the applicable Service to itself or its designee in a
commercially reasonable manner which does not unduly disrupt the Service on the
requested termination date, Service Provider shall use commercially reasonable
efforts consistent with past practice to reasonably assist Service Recipient
with its transition of such Service as soon as possible, and any resulting third
party out-of-pocket costs to Service Recipient shall be paid by Service
Recipient; provided, that Service Provider shall use its reasonable best efforts
to mitigate all such resulting third party out-of-pocket costs to Service
Recipient.

(c) In the event either Party defaults in the performance of any of its
obligations under this Agreement, and if such default is not excused and not
cured within thirty (30) days after written notice from the other Party
specifying such default, then the other Party may at any time thereafter
terminate, at its option, this Agreement or any such Service that is the subject
of such default by giving five (5) days’ prior written notice.

(d) In the event of termination of this Agreement or any termination of a
Service under this Agreement pursuant to this Section 11, Service Provider shall
be entitled to immediate payment of, and Service Recipient shall, within
forty-five (45) days, pay to Service Provider, (i) in the event of the
termination of this entire Agreement, all accrued amounts for Services and other
amounts due under this Agreement as of the date of termination, and (ii) in the
event of any termination of a Service under this Agreement pursuant to this
Section 11, all accrued amounts due under this Agreement with respect to such
terminated Service as of the date of such partial termination.

(e) At the reasonable request of Service Recipient, upon termination of a
Service and/or the termination of this entire Agreement, if Service Provider
holds books, records, files, databases, confidential information, or computer
software or hardware owned or leased by Service Recipient and used exclusively
in connection with the provision of the terminated Services (the “Materials”)
Service Provider will return all such Materials to Service Recipient promptly
upon the relevant termination; provided, that Service Provider may retain one
(1) copy of such Materials to the extent required to comply with applicable Law
(including professional standards) or bona fide document retention policies;
provided, further, that Service Provider must continue to treat such retained
Materials in a manner consistent with the terms of Section 13.

(f) Upon termination or expiration of this Agreement, this Agreement shall
thereafter become void and have no effect, and no Party shall have any liability
to the other Party hereunder except (i) to the extent related to any intentional
fraud or intentional breach of this Agreement prior to such termination or
expiration and (ii) Section 1(d), Sections 2(a) and (b) (with respect to amounts
accrued prior to or upon termination or expiration), Section 7 (for the period
of time set forth therein), Section 10, Section 11(d), Section 11(e), this
Section 11(f), and Sections 12 through 28 shall survive any termination or
expiration of this Agreement.

 

18



--------------------------------------------------------------------------------

12. Independent Contractor.

The Parties hereto understand and agree that this Agreement does not make either
of them an agent or legal representative of the other for any purpose
whatsoever. No Party is granted, by this Agreement or otherwise, any right or
authority to assume or create any obligation or responsibilities, express or
implied, on behalf of or in the name of the other Party, or to bind the other
Party in any manner whatsoever. The Parties expressly acknowledge (i) that
Service Provider is an independent contractor with respect to Service Recipient
in all respects, including the provision of the Services, and (ii) that the
Parties are not partners, joint venturers, employees or agents of or with each
other.

13. Confidentiality.

(a) Any Confidential Information of the Parties shall be subject to Section 7.6
of the Distribution Agreement. With respect to any information disclosed by one
Party to another Party for the purpose of this Agreement or otherwise accessible
to such other Party during the performance hereunder, including any Customer
Information (“Confidential Information”), the Party receiving such Confidential
Information agrees that it will use the same skill and care as set forth in
Section 1(a) to prevent the disclosure to or accessibility by others of the
disclosing Party’s Confidential Information and will use such Confidential
Information only for the purposes of this Agreement, the Distribution Agreement
and the Specified Ancillary Agreements. The receiving Party and its employees,
representatives and agents (including any Third Party Provider and auditor)
(collectively, the “Recipient Parties”) shall only disclose and permit access to
Confidential Information of the disclosing Party to such Recipient Parties and
Third Party Providers who have a need to know such Confidential Information for
the purposes of this Agreement, the Distribution Agreement or the Specified
Ancillary Agreements and who are informed of the obligation to hold such
Confidential Information confidential and in respect of whose failure to comply
with such obligations, the applicable Party will be responsible. For
Confidential Information provided with respect to any Service, the obligations
of the Recipient Parties pursuant to this Section 13 shall expire on the date
that is seven (7) years from the termination of such Service; provided that the
obligations of the Recipient Parties pursuant to this Section 13 with respect to
Personally Identifiable Information shall not expire following the termination
of such Service. Each Party shall provide prompt written notice of any breach of
the obligations under this Section 13 by such Party or its Recipient Parties and
shall use commercially reasonable efforts to assist the other Party in remedying
any such breach.

(b) Specifically excluded from the definition of Confidential Information is any
and all information that:

(i) is independently developed by the Recipient Parties after the Effective Time
without reference to any Confidential Information;

 

19



--------------------------------------------------------------------------------

(ii) is or comes to be in the public domain or available to the public through
no fault of the Recipient Parties of the Confidential Information; or

(iii) is lawfully acquired after the Effective Time by the Recipient Parties
from other sources not known to be subject to confidentiality obligations with
respect to such Confidential Information.

(c) If the Recipient Party is required to disclose Confidential Information by
Law, process or regulation, to the extent legally permissible, such Recipient
Party shall promptly notify the disclosing Party, reasonably cooperate with the
disclosing Party to the extent it may seek to limit such disclosure and, insofar
as a protective order or waiver from the disclosing Party is not obtained, only
disclose such Confidential Information that is required to be disclosed.

(d) In connection with any permitted disclosure (which shall include as required
by Law or securities exchange rules) of this Agreement to any third party, each
Party shall redact the portions of the Services Schedules that are not relevant
to such third party’s inquiry.

(e) It is further understood and agreed that money damages may not be a
sufficient remedy for any breach of this Section 13 and that each Party shall be
entitled to seek equitable relief, including injunction and specific
performance, as remedy for any such breach in any court of competent
jurisdiction, without posting bond or other security. Such remedies shall not be
deemed to be the exclusive remedies for a breach, but shall be in addition to
all other remedies herein described available at law or equity.

14. Audit Rights.

(a) Audits by Service Provider. Upon notice from Service Provider, Service
Recipient shall use commercially reasonable efforts to provide Service Provider,
its auditors (including internal audit staff and external auditors), inspectors,
regulators and other reasonably designated representatives as Service Provider
may from time to time designate in writing (collectively, the “Service Provider
Auditors”) with access to, at reasonable times, any necessary Service Recipient
facility or part of a facility at which Service Recipient is using the Services,
Service Recipient personnel, and data and records relating to the Services, for
purposes of verifying compliance with this Agreement. Service Provider audits
may include security reviews (including Service Recipient’s completion of
security-related questionnaires) of the Services and Service Recipient’s
systems, including reasonable use of automated scanning tools such as network
scanners, port scanners, and web inspection tools. Service Recipient will
provide any assistance that Service Provider Auditors may reasonably require
with respect to such audits. Upon notice from Service Recipient, Service
Provider shall provide Service Recipient and its auditors with access to, at
reasonable times, books and records relating to the Services or this Agreement
in order for Service Recipient to comply with applicable Laws.

 

20



--------------------------------------------------------------------------------

(b) Audits by Service Recipient. Service Recipient shall have the right, upon at
least thirty (30) days’ written notice to Service Provider, and in a manner to
avoid unreasonable interruption to Service Provider’s business, to perform
(through its external, independent, nationally recognized auditor) audit
procedures over Service Provider’s internal controls and procedures for the
Services provided by Service Provider under this Agreement; provided that, such
audit right shall exist solely to the extent reasonably required by Service
Recipient’s external auditors to ensure Service Recipient’s compliance with the
Sarbanes-Oxley Act of 2002, to determine if Service Recipient’s financial
statements conform to Generally Accepted Accounting Principles (GAAP), to verify
third-party expenses or to the extent required by any Governmental Authority;
provided, further, that such audit right shall not grant Service Recipient the
right to perform audit activities with respect to any Third Party Provider
engaged in the provision of the Services or the right to access Service
Provider’s systems, networks, IT infrastructure, or customer data. Service
Provider shall use commercially reasonable efforts to provide Service Recipient
and its auditors with appropriate space, furnishings, and telephone, facsimile
and photocopy equipment as Service Recipient or its auditors may reasonably
require to perform such audit procedures. Service Provider shall consider in
good faith, but shall not be obligated to make, changes to its controls and
procedures to address any findings of such audits. Service Recipient shall pay
or reimburse all of Service Provider’s incremental costs and expenses arising
from all such audit-related activities, provision of space, furnishings and
equipment, and analysis and implementation, if any, and of any potential changes
in Service Provider’s controls or procedures described in this Section 14(b).

15. Fees and Expenses.

Except as expressly provided otherwise in this Agreement, all costs and expenses
incurred in connection with this Agreement and the performance of the Services
hereunder, including any costs and expenses associated with the expiration,
termination, or reduction of the Services, shall be borne by the Party incurring
such costs or expenses.

16. Beneficiary of Services; No Third Party Beneficiaries.

This Agreement is for the sole benefit of the Parties hereto, and nothing
expressed or implied shall give or be construed to give any Person any legal or
equitable rights hereunder, whether as a third-party beneficiary or otherwise
(except as provided in Section 10(a)). Each Party agrees, and each Party in its
capacity as a Service Recipient represents and warrants, that the Services shall
be provided solely to, and shall be used solely by, Service Recipient and its
Subsidiaries. Service Recipient shall not resell or provide the Services to any
other Person, or permit the use of the Services by any Person other than Service
Recipient and its Subsidiaries.

17. Entire Agreement.

This Agreement, together with the Distribution Agreement and the other Ancillary
Agreements, constitutes the entire agreement of the Parties with respect to the
subject matter hereof and shall supersede all previous negotiations,
commitments, course of dealings and writings with respect to such subject
matter. In the event and to the extent that there shall be a conflict between
the provisions of this Agreement and the provisions of the Distribution
Agreement or any other Ancillary Agreement, the Parties agree that this
Agreement shall govern.

 

21



--------------------------------------------------------------------------------

18. Amendment; Waiver.

This Agreement and the Services Schedules may be amended, and any provision of
this Agreement may be waived, only if such amendment or waiver is in writing and
signed, in the case of an amendment, by each of the Parties, or in the case of a
waiver, by the Party against whom the waiver is effective. No failure to
exercise and no delay in exercising, on the part of either Party, any right,
remedy, power or privilege hereunder shall operate as a waiver hereof; nor shall
any single or partial exercise of any right, remedy, power or privilege
hereunder or thereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege

19. Notices.

All notices, requests, claims, demands and other communications under this
Agreement and, to the extent applicable and unless otherwise provided therein,
under each of the Ancillary Agreements shall be in English, shall be in writing
and shall be given or made (and shall be deemed to have been duly given or made
upon receipt) by delivery in person, by overnight courier service, by facsimile
with receipt confirmed (followed by delivery of an original via overnight
courier service), by registered or certified mail (postage prepaid, return
receipt requested) or by e-mail to the respective Parties at the following
addresses (or at such other address for a Party as shall be specified in a
notice given in accordance with this Section 19):

if to LQ Parent:

Wyndham Hotel Group, LLC

22 Sylvan Way

Parsippany, NJ 07054

Attn: Chief Operating Officer

Facsimile: (973) 753-6760

with a copy to (which shall not constitute notice)

La Quinta Holdings Inc.

909 Hidden Ridge, Suite 600

Irving, Texas 75038

Attn: Paul Cash

Email: paul.cash@wyndham.com

Phone: (973) 753-6333

Facsimile: (973) 753-6207

and

 

22



--------------------------------------------------------------------------------

Wyndham Hotel Group, LLC

22 Sylvan Way

Parsippany, NJ 07054

Attn: General Counsel

Facsimile: (973) 753-6760

if to CPLG:

CorePoint Lodging Inc.

909 Hidden Ridge, Suite 600

Irving, Texas 75038    

Attn: Mark M. Chloupek

Email: Mark.Chloupek@corepoint.com

Phone: (972) 893-3199

Facsimile: (972) 893-3499

20. Non-Assignability.

This Agreement shall not be assignable, in whole or in part, directly or
indirectly, by either Party hereto without the prior written consent of the
other Party (not to be unreasonably withheld or delayed), and any attempt to
assign any rights or obligations arising under this Agreement without such
consent shall be void. Notwithstanding the foregoing, (a) this Agreement shall
be assignable in whole in connection with a merger or consolidation or the sale
of all or substantially all the assets of a Party hereto so long as the
resulting, surviving or transferee Business Entity assumes all the obligations
of the relevant Party hereto by operation of law or pursuant to an agreement in
form and substance reasonably satisfactory to the other Party to this Agreement
and (b) Service Provider may assign any or all of its rights or obligations
arising under this Agreement to any of its Affiliates that is reasonably capable
of providing the Services. No assignment permitted by this Section 20 shall
release the assigning Party from liability for the full performance of its
obligations under this Agreement

21. Further Assurances.

From time to time after the date hereof, without further consideration, each
Party shall use commercially reasonable efforts to take, or cause to be taken,
all appropriate action, do or cause to be done all things reasonably proper or
advisable under applicable Law, and execute and deliver such documents as may be
required or appropriate, to carry out the provisions of this Agreement and to
consummate, perform and make effective the transition contemplated hereby.

22. Definitions and Rules of Construction.

(a) Defined terms used in this Agreement have the meanings ascribed to them by
definition in this Agreement.

(b) The Parties have participated jointly in the negotiation and drafting of
this Agreement. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the Party
drafting or causing any instrument to be drafted

 

23



--------------------------------------------------------------------------------

(c) Unless the context otherwise requires, the words “include,” “includes” and
“including” when used in this Agreement shall be deemed to be followed by the
phrase “without limitation.”

(d) Unless the context otherwise requires, the words “hereof,” “hereby” and
“herein” and words of similar meaning when used in this Agreement refer to this
Agreement in its entirety and not to any particular Section or provision of this
Agreement.

(e) References in this Agreement to any gender include references to all
genders, and references to the singular include references to the plural and
vice versa

(f) All references to “$” herein shall be references to U.S. Dollars.

23. Counterparts; Effectiveness.

This Agreement may be executed in more than one counterpart, all of which shall
be considered one and the same agreement, and shall become effective when one or
more such counterparts have been signed by each of the Parties and delivered to
the other Party hereto.

24. Section Headings.

Titles and headings to sections herein are inserted for the convenience of
reference only and are not intended to be a part of or to affect the meaning or
interpretation of this Agreement

25. Severability.

In the event any one or more of the provisions contained in this Agreement
should be held invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein and
therein shall not in any way be affected or impaired thereby. The Parties shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions, the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

26. Governing Law.

This Agreement shall be governed by and construed in accordance with the Laws of
the State of Delaware without reference to any choice-of-law or conflicts of law
principles that would result in the application of the laws of a different
jurisdiction.

27. Consent to Jurisdiction.

Each Party irrevocably submits to the exclusive jurisdiction of (i) the Court of
Chancery of the State of Delaware or (ii) if such court does not have subject
matter jurisdiction, any other state or federal court located within the County
of New Castle in the State of Delaware,

 

24



--------------------------------------------------------------------------------

to resolve any Agreement Dispute that is not resolved pursuant to Sections 9(b)
or 9(d). Any judgment of such court may be enforced by any court of competent
jurisdiction. Further, notwithstanding Sections 9(b) and 9(d), either Party may
apply to the courts specified in this Section for a temporary restraining order
or similar emergency relief during the process set forth in Sections 9(b) or
9(d). Each of the Parties agrees that service by U.S. registered mail to such
Party’s respective address set forth above shall be effective service of process
for any of the above Actions and irrevocably and unconditionally waives any
objection to the laying of venue of any Action in accordance with this
Section 27. Nothing in this Section 27 shall limit or restrict the Parties from
agreeing to arbitrate any Agreement Dispute pursuant to mutually-agreed
procedures.

28. Waiver of Jury Trial.

EACH OF THE PARTIES HEREBY WAIVES TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY ACTION ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT, INCLUDING ANY AGREEMENT DISPUTE.

[Remainder of Page Intentionally Blank]

 

25



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

LA QUINTA HOLDINGS INC.

By:  

/s/ Mark M. Chloupek

Name:   Mark M. Chloupek Title:   Executive Vice President, Secretary and
General Counsel

COREPOINT LODGING INC.

By:  

/s/ Mark M. Chloupek

Name:   Mark M. Chloupek Title:   Executive Vice President, Secretary and
General Counsel

[Transition Services Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

[See Attached]